Case: 19-50793     Document: 00515558935            Page: 1    Date Filed: 09/10/2020




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 10, 2020
                                   No. 19-50793                         Lyle W. Cayce
                                                                             Clerk

   Carlos Henry Nerio II,

                                                              Plaintiff—Appellant,

                                      versus

   Derek Evans, Peace Officer at the Texas Department of
   Public Safety, in his individual capacity; Amy King, CID
   Special Agent by the Texas Department of Public
   Safety, in her individual capacity,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 1:17-CV-37


   Before King, Graves, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          This is a case of mistaken identity. Carlos Nerio argues that narcotics
   officers violated the Constitution when they mistakenly arrested him instead
   of his half-brother—also named Carlos Nerio. The district court granted
   qualified immunity to the officers. We affirm.
Case: 19-50793        Document: 00515558935             Page: 2      Date Filed: 09/10/2020




                                         No. 19-50793


                                               I.
           Narcotics officers from the Texas Department of Public Safety
   (“DPS”) used court-authorized pen registers and wiretaps to collect
   evidence of a meth deal in Austin. The meth purchaser’s phone number was
   registered to Carlos Nerio. A DPS surveillance unit also witnessed a meth
   purchase. The purchaser was driving a silver Chevrolet pickup truck with a
   license plate that also was registered to Carlos Nerio.
           DPS officers attempted to use Nerio’s phone and truck to find his
   address. Officers traced Nerio’s phone number to 7112 Ed Bluestein
   Boulevard. That’s a Cricket Wireless store—not Nerio’s residence. Officers
   traced the Chevy truck to a house on Tapo Lane in Austin. They also
   confirmed that Carlos Nerio lived at the Tapo Lane address.
           The problem is that the Carlos Nerio who purchased the Cricket
   phone and lived on Tapo Lane is not the Appellant Carlos Nerio. The two
   Nerios are half-brothers; they share a father and (obviously) names. The
   record abounds with mistakes over which Nerio is which. The Appellant
   went by at least three different variations of “Carlos Nerio.” And the
   cognomen confusion was so severe that Appellant Nerio’s own lawyer
   misidentified him in an affidavit. For our part, we refer to the two Nerios as
   “Appellant Nerio” and “Tapo Lane Nerio.” 1
           One of the officers supervising the meth investigation, Lieutenant
   Leggett, asked for driver’s license information for the Carlos Nerio who


           1
              The record identifies Tapo Lane Nerio as “Carlos Henry Nerio, Jr.,” whereas
   Appellant Nerio gives his name as “Carlos Henry Nerio II” in his initial complaint and in
   his filings in this court. During one of his depositions, however, Appellant Nerio said he
   sometimes goes by Carlos Henry Nerio, Jr. Finally, Appellant Nerio signed an affidavit in
   2019 giving his name as “Carlos Henry Nerio, III.” During oral argument, Appellant
   Nerio’s counsel confirmed that he misidentified his client in the affidavit.




                                               2
Case: 19-50793      Document: 00515558935           Page: 3   Date Filed: 09/10/2020




                                     No. 19-50793


   drove the silver Chevy truck to the meth deal—that is, the Tapo Lane Nerio.
   Then, for reasons unrevealed in the record, some unidentified DPS official
   found and produced license information for Appellant Nerio. Leggett sent
   Appellant Nerio’s license information to Officer King. King showed
   Appellant Nerio’s license photo to the DPS surveillance unit. And the
   surveillance officers confirmed that Appellant Nerio was present at the drug
   deal. But at least one member of the surveillance unit, Officer Evans,
   eventually learned that the driver’s license database contained information
   for two different individuals named Carlos Nerio.
          King met with an assistant DA, and they decided to seek an arrest
   warrant for Appellant Nerio. King then tasked Evans with drafting an
   affidavit and applying for the warrant. Evans dutifully did so. His affidavit
   described the extensive investigation that led to Appellant Nerio’s
   identification, though it did not mention that two Nerios appeared in the
   driver’s license database. A magistrate authorized the warrant.
          DPS officers then executed the warrant and arrested Appellant Nerio.
   He was charged with conspiracy to commit felony manufacturing/delivery of
   a controlled substance. Local news covered the arrest. As a result, Appellant
   Nerio lost his job. Eventually, however, he convinced the local DA to drop
   the charges against him.
          Appellant Nerio then sued Evans and King under 42 U.S.C. § 1983.
   He framed his complaint in terms of false arrest and false imprisonment and
   claimed that the pair of officers violated his rights under the Fourth and
   Fourteenth Amendments. The officers moved to dismiss the suit. The
   district court dismissed the Fourteenth Amendment claims but denied the
   rest of the officers’ motion to dismiss.
          Next, the officers moved for summary judgment. The district court
   referred the matter to a magistrate. The magistrate determined that a lack of




                                          3
Case: 19-50793      Document: 00515558935           Page: 4   Date Filed: 09/10/2020




                                     No. 19-50793


   “clearly established law” on mistaken-identity arrests meant Evans and King
   weren’t on notice that their conduct might be unconstitutional. The district
   court agreed and entered summary judgment in favor of Evans and King on
   the basis of qualified immunity. Nerio appealed and limited his challenge to
   the judgment concerning Evans.
          Our review is de novo. See Morrow v. Meachum, 917 F.3d 870, 874 (5th
   Cir. 2019).
                                         II.
          Evans is entitled to qualified immunity unless Appellant Nerio can
   show two things: first, that Evans violated a statutory or constitutional right,
   and second, that “the right at issue was clearly established at the time of
   defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S. 223, 232
   (2009) (quotation omitted). The Supreme Court does not mandate an order
   of operations, so we can affirm a qualified-immunity award by answering
   either question or both. See id. at 236. The district court focused on the
   second question. We do the same and affirm.
                                         A.
          The Fourth Amendment protects the “right of the people to be secure
   in their persons, houses, papers, and effects, against unreasonable searches
   and seizures.” U.S. Const. amend. IV. “Because arrests are ‘seizures’ of
   ‘persons,’ they must be reasonable under the circumstances.” District of
   Columbia v. Wesby, 138 S. Ct. 577, 585 (2018). Yet “[q]ualified immunity
   shields an officer from suit” unless that “officer had fair notice that her
   conduct was unlawful.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per
   curiam); see also Hope v. Pelzer, 536 U.S. 730, 739 (2002) (“[Q]ualified
   immunity operates to ensure that before they are subjected to suit, officers
   are on notice their conduct is unlawful.” (quotation omitted)). Fair notice
   requires clearly established law. That is, the law must “clearly prohibit the




                                          4
Case: 19-50793      Document: 00515558935           Page: 5       Date Filed: 09/10/2020




                                     No. 19-50793


   officer’s conduct in the particular circumstances before him” so “every
   reasonable official” knows not to engage in that conduct. Wesby, 138 S. Ct. at
   590; see also Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).
          “Abstract or general statements of legal principle untethered to
   analogous or near-analogous facts are not sufficient to establish a right
   ‘clearly’ in a given context; rather, the inquiry must focus on whether a right
   is clearly established as to the specific facts of the case.” Vincent v. City of
   Sulphur, 805 F.3d 543, 547 (5th Cir. 2015). To show the law is clearly
   established, a party must “identify a case where an officer acting under
   similar circumstances . . . was held to have violated the Fourth Amendment.”
   Wesby, 138 S. Ct. at 590 (emphasis added) (quotation omitted).
          We cannot find a case that would’ve given Evans “fair notice” that
   his conduct might be unconstitutional. Brosseau, 543 U.S. at 198. Therefore,
   Appellant Nerio has not shown that the violative nature of Evans’s particular
   conduct was clearly established at the time of the arrest.
          Start with Baker v. McCollan, 443 U.S. 137 (1979). That case also
   involved two brothers with similar names—Leonard McCollan and Linnie
   McCollan. Id. at 140. Somehow, Leonard managed to acquire an exact copy
   of Linnie’s driver’s license—save that “‘Leonard’s picture graced it instead
   of Linnie’s.’” Ibid. (quoting McCollan v. Tate, 575 F.2d 509, 511 (5th Cir.
   1978)). By getting arrested for drug charges and pretending to be his brother
   all the way through the moment he was bailed out of jail, Leonard sullied his
   brother’s good name. Id. at 140–41. After Linnie ran a red light, officers ran
   a warrant check and thought they found a wanted man. Id. at 141. They took
   Linnie into custody, and officials cross-referenced his identification with
   records from his brother’s arrest on narcotics charges. Ibid. Thanks to
   Leonard’s fake ID, the records lined up. And poor Linnie sat in jail for several
   days. Id. at 140–41. Only after officers examined a picture of the wanted man




                                          5
Case: 19-50793      Document: 00515558935           Page: 6    Date Filed: 09/10/2020




                                     No. 19-50793


   (i.e., Leonard) did they realize they’d made a mistake. That’s when they
   released Linnie. Id. at 141.
          Linnie sued the county sheriff “for the intentional failure to
   investigate and determine that the wrong man was imprisoned.” Id. at 143.
   The Supreme Court held he had no cognizable claim under 42 U.S.C. § 1983.
Id. at 146–47. That wasn’t to say that the Court blessed the sheriff’s conduct.
   It simply meant that “[w]hatever claims [Linnie’s] situation might give rise
   to under state tort law, . . . it gives rise to no claim under the United States
   Constitution.” Id. at 144. In so holding, the Court noted that the
   “Constitution does not guarantee that only the guilty will be arrested” nor
   does it require officials “to perform an error-free investigation” of mistaken-
   identity claims. Id. at 145–46.
          Baker does not help Appellant Nerio for two reasons. First, it held
   there was no Fourth Amendment violation. Id. at 146. And to clearly establish
   the violative nature of an officer’s conduct, a prior decision must at least hold
   there was some violation of the Fourth Amendment. See Wesby, 138 S. Ct. at
   590. Second, the theory of liability in Baker was that the defendant sheriff
   himself had erred by failing to institute measures that would have uncovered
   the misidentification. See Baker, 443 U.S. at 141–43. Here, however, Evans
   wasn’t the one who searched the driver’s license database, and hence Evans
   wasn’t the one who misidentified Appellant Nerio. Nothing in Baker would
   have led a reasonable officer in Evans’s position to think the Constitution
   required him to second-guess other officers.
          Nor does Hill v. California, 401 U.S. 797 (1971), help Appellant Nerio.
   There, police arrested a man named Miller thinking he was actually a man
   named Hill. Id. at 799. Miller told police he wasn’t Hill and produced ID to
   corroborate that assertion. Ibid. Even so, Miller matched the description of
   Hill and was inside Hill’s apartment when police arrived; those two facts




                                          6
Case: 19-50793        Document: 00515558935             Page: 7      Date Filed: 09/10/2020




                                         No. 19-50793


   convinced the Court that “the officers’ mistake was understandable and the
   arrest a reasonable response” to the situation. Id. at 803–04. The Court
   therefore held that the officers had not committed a constitutional violation.
Id. at 801. As in Baker, the absence of a holding that some officer violated an
   arrestee’s constitutional right means that Hill falls short of giving Evans
   notice that arresting Nerio might be unconstitutional. See Wesby, 138 S. Ct.
   at 590. So Hill does not clearly establish the law.
           Circuit precedent doesn’t help Appellant Nerio either. 2 In Bosarge v.
   Mississippi Bureau of Narcotics, two officers surveilled a drug deal in a Best
   Buy parking lot. 796 F.3d 435, 437 (5th Cir. 2015). Officers traced the
   suspect’s vehicle to a Mindi Bosarge and the suspect’s cell phone to a
   Charles Bosarge. Ibid. The officers then arrested the plaintiff—a different
   Charles Bosarge—and he was detained for six months. Id. at 436, 443. The
   plaintiff said the officers had gotten it all wrong—that when the officers were
   surveilling the Best Buy drug deal, he was working a 12-hour shift on a shrimp
   boat. Id. at 437. And he said that the officers’ mistaken identification must
   have been unconstitutional because he did not look like the man the officers
   had actually seen. Id. at 436–37.
           We carefully considered the plaintiff’s claims and found them
   wanting. We noted that “reasonable mistakes by police officers, even leading
   to the arrest of the wrong person, do not implicate the Fourth Amendment.”
Id. at 442. And the officers’ identification of the plaintiff was just that sort of
   mistake. We therefore concluded that the officers hadn’t violated his Fourth




           2
             Although we know the Supreme Court’s decisions can clearly establish the law,
   the Supreme Court has never held that our decisions can do the same. See Wesby, 138 S. Ct.
   at 591 n.8 (“We have not yet decided what precedents—other than our own—qualify as
   controlling authority for purposes of qualified immunity.”).




                                               7
Case: 19-50793      Document: 00515558935           Page: 8     Date Filed: 09/10/2020




                                     No. 19-50793


   Amendment rights at all, much less any rights that were clearly established.
Id. at 443.
          Bosarge does not clearly establish the unlawfulness of Evans’s conduct
   in this case. For one thing, its holding that there was no Fourth Amendment
   violation renders it incapable of clearly establishing the law. See Wesby, 138
S. Ct. at 590. For another, the factual similarity between Bosarge and the case
   at hand makes it difficult to see how every reasonable official in Evans’s
   position would have understood that what he did violated a constitutional
   right. See Al-Kidd, 563 U.S. at 741. The officers in both cases relied on a
   wiretap to identify a potential drug deal, then surveilled that exchange, traced
   phones and license plates back to a particular name, and eventually arrested
   a man by that name. In this case and Bosarge, the arrestee argued that he
   looked little like the real criminal surveilled by officers. And Bosarge held
   there was no Fourth Amendment violation at all. That holding might have
   led a reasonable officer in Evans’s position to think his conduct was
   constitutional; it certainly wouldn’t have mandated the contrary conclusion.
                                          B.
          Appellant Nerio’s principal counterargument is that this is not a
   mistaken-identity case at all. Rather, he says, Evans violated the law clearly
   established in Franks v. Delaware, 438 U.S. 154 (1978). That case held that an
   officer violates the Fourth Amendment by intentionally or recklessly
   including a false statement in a warrant application. Appellant Nerio never
   made this argument in his objections to the magistrate’s report and
   recommendation—there he never cited, much less discussed, Franks. So he
   arguably forfeited it. See Masel v. Villarreal, 924 F.3d 734, 749 (5th Cir. 2019).
          Forfeited or not, the argument isn’t a winning one. Liability under
   Franks requires a certain mindset and certain conduct: an officer must
   intentionally, “or with a reckless disregard for the truth,” include “a false




                                           8
Case: 19-50793      Document: 00515558935          Page: 9   Date Filed: 09/10/2020




                                    No. 19-50793


   statement in a warrant application” or omit a material fact from it. Kohler v.
   Englade, 470 F.3d 1104, 1113 (5th Cir. 2006). Among other things, Appellant
   Nerio claims that Evans recklessly disregarded the truth in his warrant
   application. Specifically, he alleges that Evans (1) falsely indicated that a
   Facebook search linked Appellant Nerio to the cell phone used at the meth
   deal; (2) listed the Cricket Wireless address as Appellant Nerio’s residence;
   and (3) omitted a description of the physical dissimilarities between
   Appellant Nerio’s driver’s license photo and the Tapo Lane Nerio. Based on
   the record before us, Evans’s conduct does not satisfy the Franks-Kohler
   standard.
          Although Evans was wrong about (1) and (2), Appellant Nerio has not
   shown that Evans made these statements recklessly. Evans only included the
   Facebook search in his affidavit after King informed him it had taken place,
   and King honestly believed another agent had run the search. Perhaps Evans
   could have done more to corroborate King’s assertion, but Evans did not
   recklessly disregard the truth by trusting his colleague. The same can be said
   of including the Cricket Wireless address in the affidavit.
          Nor did Evans recklessly omit (3). It’s true that the man Evans
   observed at the meth deal and the man King showed him in the driver’s
   license photo were not the same Nerio. It’s also true that by the time Evans
   wrote the warrant affidavit, he knew the license database contained two
   different Nerios. But what Evans did not know was that he and his colleagues
   had identified the wrong man. In fact, Evans and the other officers on the
   surveillance team looked at Appellant Nerio’s license photo and “were sure
   that was the person” they’d seen during their surveillance work. And in his
   deposition for this case, Evans stood fast on that point. Evans was mistaken.




                                         9
Case: 19-50793     Document: 00515558935           Page: 10   Date Filed: 09/10/2020




                                    No. 19-50793


   But everything in the record suggests that was “an honest mistake.”
   Blackwell v. Barton, 34 F.3d 298, 303 (5th Cir. 1994).
          AFFIRMED.




                                         10